Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species I) as shown in figure 2A and species II) as shown in figure 5A. The species are independent or distinct because species I) is a single ended driver and species II) is a differential driver creating the need for independent searches. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with George Fountain on 8/17/2021 a provisional election was made without traverse to prosecute the invention of species I), claims 1 thru 19.  Affirmation of this election must be made by applicant in replying to s 20 thru 30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park U.S. Patent 5,311,076.

With regards to claim 1. Park teaches an apparatus, comprising: 
a first field effect transistor (FET) including a first gate (as shown in Park figure 3, item 27) coupled to a signal input (^D or the inverted signal D/^D input signal); 
a second FET including a second gate (30) coupled to the signal input (D or the non-inverted signal D/^D input signal), wherein the first and second FETs are coupled in series between a first voltage rail and a second voltage rail (27 and 30 are in series between Vcc and Vss), and wherein a signal output is coupled between the first and second FETs (DOUT is between 27 and 30); 
a third FET coupled between the first FET and the signal output (28 is between 27 and 30), wherein the third FET includes a third gate (gate of 28); and 
a control circuit (11 and 12 control when the output is enabled) including an output coupled to the first and third gates of the first and third FETs (11 outputs a signal to 27 and 28), respectively.

    PNG
    media_image1.png
    556
    479
    media_image1.png
    Greyscale


With regards to claim 3. Park discloses the apparatus of claim 1, and Park also teaches wherein the control circuit includes an input coupled to the second gate of the second FET (as shown in Park figure 3, item 12 outputs a signal to the gate of 30).

With regards to claim 12. Park discloses the apparatus of claim 1, and Park also teaches further comprising an inverter including an input coupled to the output of the control circuit (as shown in Park figure 3, item 23 is coupled to 11 and 12), and an output coupled to the third gate of the third FET (23 output goes to gate of 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent 5,311,076 as applied to claim 1 above, and further in view of Yu U.S. Pub 2003/0225943.

With regards to claim 13. Park discloses the apparatus of claim 1, Park does teach further comprising a fourth FET coupled between the signal output and the second FET (as shown in Park figure 3, item 29), but does not teach wherein the fourth FET includes a fourth gate to receive a substantially constant bias voltage.
However Yu does teach the fourth FET includes a fourth gate to receive a substantially constant bias voltage (see Yu para [0052]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the controlling of the signal switching of Park with the bias signal to control the signal change of Yu to stabilize the output impedance during signal change to improve circuit performance (see Yu para [0052]).


Allowable Subject Matter

Claims 2, 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 2. In combination with the other limitations of the claims, the cited prior arts fail to teach “wherein the control circuit includes an input coupled to the signal output”.

With regards to claim 4. In combination with the other limitations of the claims, the cited prior arts fail to teach “wherein the control circuit comprises: 
a fourth FET including a gate coupled to the signal output and a source coupled to a third voltage rail; 
a fifth FET including a drain coupled to the signal output and a gate coupled to the third voltage rail; and 
a NOR gate including a first input coupled to a drain of the fourth FET and a source of the fifth FET, a second input coupled to the second gate of the second FET, and an output serving as the output of the control circuit”. Claim 5 is objected to based upon their dependency to claim 4.

With regards to claim 6. In combination with the other limitations of the claims, the cited prior arts fail to teach “further comprising a first level shifter including a first input coupled to the signal input, a second input coupled to the output of the control circuit, and an output coupled to the first gate of the first FET”. Claims 7-11 are objected to based upon their dependency to claim 6.

Claims 14-19 are allowed.

With regards to claim 14. In combination with the other limitations of the claims, the cited prior arts fail to teach “a first field effect transistor (FET) including a first gate coupled to a signal input; 

a third FET coupled between the first FET and the signal output, wherein the third FET includes a third gate; and 
a control circuit including an output coupled to the first and third gates of the first and third FETs, respectively; 
a transmitter including an input coupled to the signal output of the I/O driver; and 
an antenna coupled to an output of the transmitter”.
Claims 15-19 are allowed based upon their dependency to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu U.S. Patent 9,385,718 – Driver with four series FET’s to control output
Nedachi U.S. Patent 7,164,299 – Driver with FET controlled output
McNitt U.S. Patent 6,842,058 – Slew rate control of driver
Kuo U.S. Patent 5,557,223 – Driver using bias for temp control
Raver U.S. Patent 4,567,378 – Driver controlling fall and rise of output



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.